Citation Nr: 0328051	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  00-11 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for a paralyzed 
left hemidiaphragm, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from January 1946 
to March 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied the 
issue of entitlement to a disability evaluation greater than 
10 percent for the service-connected paralyzed left 
hemidiaphragm.  


REMAND

During the pendency of the current appeal, there was a 
substantial change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West 2002).  See also, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Review of the claims folder in the present case indicates 
that the statement of the case furnished in January 2000 and 
the supplemental statement of the case issued in March 2003 
discussed the relevant rating criteria, the type of evidence 
necessary to support the veteran's increased rating claim, as 
well as the specific provisions of the VCAA.  Significantly, 
however, the veteran has not been notified of the specific 
type of information necessary from him.  

In this regard, the Board notes that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In particular, according to the applicable rating criteria, 
the service-connected paralyzed left hemidiaphragm is 
evaluated based upon the percentage predicted of forced 
expiratory volume in one second (FEV-1), the ratio of FEV-1 
to forced vital capacity (FEV-1/FVC), the percentage 
predicted of diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)), the maximum 
exercise capacity in ml/kg/min oxygen consumption (including 
whether any cardiac or respiratory limitation is present), as 
well as the presence or absence of cor pulmonale (right heart 
failure), right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute respiratory failure, and 
requirements of oxygen therapy.  See, 38 C.F.R. § 4.97, 
Diagnostic Code 6840 (2003).  

Further review of the claims folder indicates that, in July 
1999, the veteran underwent a VA miscellaneous respiratory 
diseases examination.  According to the report of this 
evaluation, pulmonary function tests demonstrated no 
obstructive defect, a mild restrictive defect, and a normal 
DLCO.  The examiner explained that these findings were 
compatible with mild congestive heart failure.  
Significantly, however, a complete and thorough review of 
this examination report indicates that the examiner has not 
discussed all of the relevant rating criteria.  On remand, 
therefore, the veteran should be accorded another pertinent 
VA examination to determine the current nature and extent of 
this service-connected disability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered respiratory 
treatment to him since June 1999.  After 
furnishing the veteran the appropriate 
release forms, obtain the complete 
clinical records from each health care 
provider identified by the veteran that 
have not been previously procured and 
associated with the claims folder.

3.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to respiratory treatment that he 
has received at the VA Medical Center in 
Mountain Home, Tennessee since March 
1999.  All such available records should 
be associated with the veteran's claims 
folder.

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA respiratory examination to 
determine the nature and extent of the 
service-connected paralyzed left 
hemidiaphragm.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
x-rays and pulmonary function tests, 
should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent respiratory pathology found 
on examination should be noted in the 
report of the evaluation.  

Relevant complaints and clinical findings 
should be reported so that the 
appropriate rating criteria may be 
applied.  After reviewing the veteran's 
claims folder as well as interviewing and 
examining him, the examiner should 
specifically discuss the nature and 
extent of the service-connected paralyzed 
left hemidiaphragm.  In particular, the 
examination report should include FEV-1, 
FEV-1/FVC, DLCO (SB), and the maximum 
exercise capacity in ml/kg/min oxygen 
consumption (including whether any 
cardiac or respiratory limitation is 
present), as well as the presence or 
absence of cor pulmonale (right heart 
failure), right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute 
respiratory failure, and requirements of 
oxygen therapy.  

5.  The RO should then re-adjudicate the 
issue of entitlement to a disability 
rating greater than 10 percent for the 
service-connected paralyzed left 
hemidiaphragm.  If the decision remains 
in any way adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
March 2003.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




